PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/906,609
Filing Date: 27 Feb 2018
Appellant(s): Tekni-Plex, Inc.



__________________
Therese A. Hendricks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 15, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 14-18, 20, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smelko et al. (U.S. Patent Application Publication No. 2006/0151415 A1, cited in IDS submitted February 27, 2018) in view of Gardiner (U.S. Patent No. 5,679,201) and/or McGuire, Jr. (U.S. Patent Application Publication No. 2008/0286576 A1).
Regarding claim 14, Smelko discloses a method of forming an induction heat-sealable liner for sealing to a rim of a container (Abstract, [0001] of Smelko, method of making pull-tab sealing member which can be sealed to container via induction heating), the method comprising: providing three separate multi-layer components ([0027] of Smelko, multi-layer top and bottom sheets laminated together with a multi-layer release strip inserted therebetween), comprising: an upper multilayer component (UMC) comprising an upper support layer and a lower heat bondable polyolefin layer (FIG. 3, top laminate sheet #302 comprising upper polymer support layer #350 and lower polymer layer #360; [0022] of Smelko, polymer layer #360 is thermally bondable and may be EVA or low density polyethylene which are polyolefins); and a lower multilayer component (LMC) comprising an upper heat bondable polyolefin layer, a lowermost induction heat sealable layer for sealing to a rim of a container, and an inductive heating layer therebetween (FIG. 3 of Smelko, bottom sheet #301 comprising upper olefin film #330, lower heat activated sealant layer #340 and a metal foil layer #310 therebetween; [0029] of Smelko, metal foil #310 can be heated via induction); an insert comprising an upper heat bondable polyolefin insert layer and a lower heat resistant separable layer (FIG. 3 of Smelko, release strip #370 and release material #371; [0024] of Smelko, release strip may be polypropylene which is an olefin and release layer prevents tab portion from adhering to bottom sheet), stacking the three multi-layer components and thermally laminating the stacked composite to form a composite liner ([0027] of Smelko, multi-layer top and bottom sheets laminated together with a multi-layer release strip inserted therebetween) wherein the method includes: disposing a first area of the UMC and LMC heat bondable polyolefin layers facing one another, disposing the insert between a second area of the UMC and LMC heat bondable polyolefin layers such that the lower heat resistant separable layer is facing the polyolefin LMC heat bondable polyolefin layer, and the UMC and insert heat bondable polyolefin layers are facing one another (FIG. 3 of Smelko), and forming a non-separable first liner portion during the thermally laminating step, and forming a second liner portion having a pull tab formed in the second area ([0027] of Smelko, top and bottom sheets thermally laminated together with release strip inserted therebetween to form tab portion #303); and attaching the composite liner to a container rim by induction heat sealing ([0030] of Smelko, pull-tab sealing member sealed to top of container using induction heating), wherein the heat resistant separable layer resists bonding during both the thermally laminating and the induction heat sealing to produce the pull tab in the second liner area ([0024], FIG. 3 of Smelko, release material #371 on underside of release strip #370 prevents tab portions #303 from adhering to top of bottom sheet #301).
Smelko does not specifically disclose thermally laminating by at least partially melting the facing UMC and LMC heat bondable polyolefin layers in the first area by application of heat and pressure to form an integral polyolefin layer in the first liner portions of the composite liner and by at least partially melting the facing insert and UMC heat bondable polyolefin layers to form an integral polyolefin layer in the second liner portion of the composite liner.  Moreover, Smelko discloses thermally bonding or laminating layer #330 and layer #370 to layer #360 by applying heat and pressure ([0027] of Smelko, heat from hot roll #620 joins top sheet release strip and bottom sheet) but does not specifically disclose at least partially melting the facing layers during the thermal bonding process.  Gardiner discloses thermally bonding polymer layers wherein thermal bonding comprises heating the layers in interfacial contact where sufficient heat is applied to cause both materials to flow and promote mass transfer of the materials into one another (2:35-43 of Gardiner).  McGuire, Jr. similarly discloses thermal bonding of thermoplastic materials by application of a sufficient amount of heat to at least partially melt both surfaces in order to enhance bonding between surfaces ([0087] of McGuire, Jr.).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply sufficient thermal energy in the thermal bonding process of Smelko to at least partially melt the facing layers in order to cause both materials to flow and promote mass transfer of the materials into one another as disclosed by Gardiner and/or to promote bonding as taught by McGuire, Jr. (2:35-43 of Gardiner; [0087] of McGuire, Jr.).
Regarding claim 15, Smelko discloses that the heat bondable polyolefin layers of the composite liner are formed from at least one of an ethylene-based polymer and a propylene-based polymer ([0021] of Smelko, upper olefin film #330 can be polyethylene, polypropylene or ethylene propylene copolymer; [0022] of Smelko, polymer layer #360 can be EVA which is an ethylene based polymer).
Regarding claim 16, Smelko discloses that the ethylene-based polymer is an ethylene-alpha olefin copolymer and the propylene-based polymer is a propylene-alpha olefin copolymer ([0021] of Smelko, layer #330 can be ethylene or propylene copolymer with higher α olefins).
Regarding claim 17, Smelko discloses that the heat bondable polyolefin layers are formed from at least one of ethylene vinyl acetate (EVA) based polymers, ethylene-methyl acrylate (EMA) based polymers, and ethylene-ethyl acrylate (EEA) based polymers ([0022] of Smelko, polymer layer #360 can be EVA which is an ethylene based polymer; claim only requires one of recited polymer types).
Regarding claim 18, Smelko discloses that the heat bondable polyolefin layers comprise polypropylene, polyethylene, and copolymers and blends thereof ([0021] of Smelko, upper olefin film #330 can be polyethylene, polypropylene or ethylene propylene copolymer).
Regarding claim 20, Smelko discloses that the multilayer components are formed by one or more of extrusion, co-extrusion, extrusion coating, extrusion lamination, and dry bond lamination ([0035] of Smelko, bottom sheet formed by co-extrusion; claim only requires one of recited methods).
Regarding claim 21, Smelko discloses that the method comprises: forming the integral polyolefin layers in the first and second liner portions in a single thermal laminating step (FIG. 5, [0033] of Smelko).
Regarding claim 23, Smelko discloses that the LMC is formed, prior to the thermal laminating step, by one or more of extrusion, co-extrusion, extrusion coating, extrusion lamination, and dry bond lamination ([0035] of Smelko, bottom sheet formed by co-extrusion; claim only requires one of recited methods).
Regarding claim 24, Smelko discloses that the UMC support layer is formed from one or more of polyethylene terephthalate, polyamide, polyethylene naphthalate, polypropylene, or any combination thereof ([0022] of Smelko, upper polymer support layer #350 can be PET, PEN or nylon which is a polyamide; claim only requires one of the recited polymers).
Regarding claim 25, Smelko discloses that the UMC and LMC heat bondable polyolefin layers are partially melted while pressing between rollers to form the integral polyolefin layer of the liner ([0022] of Smelko, layer #360 thermally bonded to layer #330).
Regarding claim 26, Smelko discloses that at least one of the rollers is heated (FIG. 6, [0027] of Smelko, top and bottom sheets fed into nip between pressure roll #610 and hot roll #620).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smelko in view of Gardiner and/or McGuire, Jr. as applied to claim 14 above in view of Cassidy (U.S. Patent Application Publication No. 2018/0079576 A1, cited in 3rd Party Submission dated January 4, 2019).
Regarding claim 19, Smelko does not specifically disclose that the insert further includes a lowermost release layer disposed adjacent the LMC upper layer in the second liner portion.  Moreover, Smelko discloses an insert comprising a release strip and a release coat ([0024] of Smelko).  Cassidy, however, discloses a tabbed seal wherein the release layer or insert used to form the tab comprises more than two layers or a folded multi-layer laminate including a heat bondable polymer layer and a support layer ([0042] of Cassidy).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an insert comprising more than two layers or a folded multi-layer laminate as disclosed in Cassidy in the method of Smelko since Cassidy teaches the use of such an insert for a pull-tab sealing member.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  The insert of Cassidy includes an upper heat bondable polymer layer, a lower heat-resistant separable layer (i.e., the support layer) and a lowermost release layer (i.e., the bottom half of the folded structure or the additional layer of Cassidy).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Smelko in view of Gardiner and/or McGuire, Jr. as applied to claim 14 above in view of Breese et al. (U.S. Patent Application Publication No. 2006/0172143 A1).
Regarding claim 22, Smelko does not specifically disclose that the UMC is formed, prior to the thermal laminating step, by one or more of extrusion, co-extrusion, extrusion coating, extrusion lamination, and dry bond lamination.  Moreover, Smelko discloses a top laminate sheet comprising a polymer support layer such as PET and a polymer layer such as EVA ([0022] of Smelko) but does not specifically disclose the method of making the top laminate sheet.  Breese, however, discloses EVA extrusion coated substrates for use in packaging applications wherein the substrate is PET (Abstract, [0005], [0041] of Breese).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an extrusion coating process to make the top laminate sheet of Smelko.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Smelko in view of Gardiner and/or McGuire, Jr. as applied to claim 14 above and further in view of Dukess (U.S. Patent No. 3,963,845) alone or in view of Dukess and Bush (U.S. Patent No. 8,100,277 B1).
Regarding claim 32, Smelko does not specifically disclose that at least one LMC layer comprises a thermoplastic elastomer (TPE).  Dukess, however, discloses a heat sealing container closure comprising a compressible intermediate layer made of a polyolefin (i.e., polyethylene) or styrene based thermoplastic elastomer (i.e., Kraton) (Abstract, col. 2, lines 29-42 of Dukess).  According to Smelko, including the TPE layer in the closure improves the sealing of the container when the closure is compressed (col. 2, lines 56-65 of Dukess).  Bush similarly discloses a multi-layer seal for a container comprising a polypropylene based TPE layer (FIG. 3, col. 4, lines 17-19 of Bush).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to include a TPE layer as taught by Dukess or Bush in the sealing member of Smelko.  One of skill in the art would have been motivated to do so in order to improve the sealing of the container when the sealing member is compressed as taught by Smelko (col. 2, lines 56-65 of Smelko).  Dukess also discloses that the TPE layer can be an intermediate layer of the closure (FIGS. 6 and 7 of Dukess).  Smelko discloses the use of polyolefin layers generally as the layer #330 of the bottom sheet ([0021] of Smelko).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the TPE of Dukess or Bush as the layer #330 in order to provide the sealing member with a compressible polyolefin film layer which improves the sealing of the container when the sealing member is compressed as taught by Smelko (col. 2, lines 56-65 of Smelko).  
Regarding claim 33, Smelko and Dukess disclose that the TPE is a polyolefin or polystyrene based TPE (col. 2, lines 29-42 of Dukess; col. 4, lines 16-19 of Bush).
Regarding claim 34, neither Smelko nor Dukess specifically disclose that the polyolefin or polystyrene based TPE layer is disposed between the LMC upper heat bondable layer and the inductive heating layer.  Dukess, however, discloses that the TPE layer can be an intermediate layer of the closure (FIGS. 6 and 7 of Dukess).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the TPE of Dukess or Bush between layer #330 and foil #310 in order to provide the sealing member with a compressible layer which improves the sealing of the container when the sealing member is compressed as taught by Smelko (col. 2, lines 56-65 of Smelko).  
(2) Response to Argument
The appellant asserts that the proposed modification of Smelko is not taught by any of the cited art and is contrary to the teachings of Smelko and the combined teachings of Smelko and Gardiner/McGuire (pg. 6, 1st full ¶ of the Appeal Brief).  In particular, the Appellant asserts that the motivation to modify Smelko is a conclusory and legally insufficient basis for prima facie obviousness because Smelko solves the problem of delamination in a wholly different way and so there is no “problem” with bonding and to modify Smelko as proposed would undo the central premise of Smelko which is to maintain separate layers and provide a thick insulation layer across the liner which must not melt in order to function (pg. 6, 1st full ¶ of the Appeal Brief).  Smelko, however, discloses thermally bonding layer #330 and layer #370 to layer #360 by applying heat and pressure ([0027] of Smelko, heat from hot roll #620 joins top sheet release strip and bottom sheet).  While Smelko does not specifically disclose at least partially melting the facing layers during the thermal bonding process, Gardiner discloses thermally bonding polymer layers wherein thermal bonding comprises heating the layers in interfacial contact where sufficient heat is applied to cause both materials to flow and promote mass transfer of the materials into one another (2:35-43 of Gardiner).  McGuire, Jr. similarly discloses thermal bonding of thermoplastic materials by application of a sufficient amount of heat to at least partially melt both surfaces in order to enhance bonding between surfaces ([0087] of McGuire, Jr.).  Either of Gardiner or McGuire, Jr. therefore provide motivation to apply sufficient thermal energy in the thermal bonding process of Smelko to at least partially melt the facing layers in order to cause both materials to flow and promote mass transfer of the materials into one another (2:35-43 of Gardiner; [0087] of McGuire, Jr.).
The appellant also asserts that Smelko has no first area in which adjacent heat bondable polyolefin layers are partially melted to form a new integral layer as recited in claim 14 and that distinct layers are shown after lamination (pg. 7, 1st full ¶ of Appeal Brief).  The Office Action, however, is relying upon the Gardiner and/or McGuire, Jr. references to address this limitation.  As set forth above, Gardiner and/or McGuire, Jr. provide motivation to partially melt the facing heat bondable layers in the sealing member of Smelko to promote bonding therebetween (see analysis of claim 14 above).
The appellant also asserts that Smelko has no first area with facing heat bondable polyolefin layers provided for the purpose of melt bonding (pg. 7, 2nd full ¶ of Appeal Brief).  Smelko, however, teaches thermally bonding layer #330 to adjacent layer #360 ([0027] of Smelko, polymer layer #360 formed of EVA for its thermal bonding characteristics).  Since Smelko discloses thermally bonding layer #360 to layer #330 ([0027] of Smelko), layer #330 of Smelko therefore also serves as a thermal bonding layer.
The appellant also asserts that Smelko provides a heat insulative layer #330 that directs heat away from the top of the laminate as opposed to the claimed configuration wherein heat is directed toward and melts the upper adjacent heat bondable layers (pg. 7, 2nd full ¶ of Appeal Brief).  Smelko, however, discloses forming the pull-tab by feeding the layers through the nip between a hot roll #620 and a pressure roll #610 (FIG. 6, [0027] of Smelko).  The hot roll in the Smelko laminating apparatus is adjacent layer #350 which is the top of the laminate and above heat insulative layer #330 (FIG. 6 of Smelko).  The fact that layer #330 of Smelko serves to direct heat downward during induction heating of the laminated sheet to a container in a later process does not, therefore, lead away from improving thermal bonding with adjacent layer #360 by partially melting layer as taught by Gardiner.
The appellant also asserts that Smelko has no second area with a multi-layer insert comprising an upper heat-bondable olefin layer and a lower heat resistant sealable layer (pg. 7, 3rd full ¶ of Appeal Brief).  Smelko, however, discloses thermally bonding top sheet #370 to release strip #360 by applying heat and pressure (FIG. 6, [0027] of Smelko, heat from hot roll #620 joins top sheet and release strip).  Smelko also discloses that polymer layer #360 is preferably EVA which includes ethylene and is therefore an olefin and which is preferred for its thermal bonding characteristics ([0022] of Smelko) and release strip #370 can be polypropylene which is also an olefin ([0024] of Smelko).  Smelko also discloses that release strip #370 includes a release coating #371 and is therefore multi-layer (0024] of Smelko).
The appellant also asserts that Smelko teaches away from providing a multi-layer insert with a layer that melts with an adjacent layer of the UMC and that the release layer #370 of Smelko is described as including written material, pictures and other information thereon for which purpose melting would be counter to the stated purpose since partial melting would obliterate the written material (pg. 7, 4th full ¶ of Appeal Brief).  Smelko, however, teaches that the written material is optional ([0024] of Smelko).  In addition, one of skill in the art would have understood that the written material could be provided on the opposite surface of release layer #370 in contact with release coat #371 such that partial melting of the surface in contact with layer #360 would not affect the written material.
The appellant also asserts that Gardiner is directed to applying polymeric coatings to paperboard containers and teaches the skilled person nothing about inductive heat bonded composite liners (¶ spanning pp. 7-8 of the Appeal Brief).  Gardiner, however, discloses generally that thermal bonding of polymers involves applying sufficient energy to cause one or both of the polymeric materials at the interface to flow into the other (2:39-47 of Gardiner).  The disclosure in Gardiner is therefore reasonably pertinent to the problem of thermally bonding the UMC to the LMC and facing insert layers in the method of Smelko.
The appellant also asserts that the disclosure in [0028] of Smelko that adhesive layers are not shown and that separate layers are shown in every figure refutes the premise that heat is applied via hot roll #260 to thermally bond the upper and lower sheets together (pg. 8, 1st full ¶ of the Appeal Brief).  Smelko, however, discloses that an adhesive is used to adhere layers #320 and #310 together and that an adhesive can also be used to adhere layers #330 to #310 and layer #350 to layer #360 ([0025] of Smelko).  The adhesive referred to in [0028] of Smelko is therefore the adhesive between these layers of the laminate.  There is no disclosure in Smelko of an adhesive between layers #360 and #330 or between layers #360 and #370.  In fact, Smelko specifically discloses choosing a material for layer #360 because of its thermal bonding characteristics ([0022] of Smelko).  Smelko also discloses that heat from the hot roll #620 joins the top sheet, release strips and bottom sheet to form the laminate ([0027] of Smelko).  In addition, all of the Examples of Smelko refer to using an adhesive between the individual layers of the top and bottom sheet but thermally bonding the top sheet to the bottom sheet without disclosing the use of any adhesive therebetween (Examples 1-3, [0033]-[0035] of Smelko).
The appellant also asserts that McGuire is directed to protective sheets to be applied to painted surfaces and therefore fails to provide motivation to modify Smelko (pg. 9, 1st full ¶ of the Appeal Brief). The disclosure being relied upon in McGuire, however, is directed to thermal bonding layers of the protective sheet ([0087] of McGuire).  The disclosure in Gardiner is therefore also reasonably pertinent to the problem of thermally bonding the UMC to the LMC and facing insert layers in the method of Smelko.
The appellant also asserts that the release strip of Smelko does not include an upper heat bondable polyolefin layer and a lower heat resistant separable layer (pg. 9, 2nd full ¶ of the Appeal Brief).  Smelko, however, discloses that release strip #370 can be polypropylene which is an olefin ([0024] of Smelko) and which would necessarily be heat-bondable.  The appellant asserts that the preferred and all of the examples of Smelko use PET as the release liner (pg. 9, 2nd full ¶ of the Appeal Brief).  As set forth in the MPEP, however, nonpreferred and alternative embodiments constitute prior art.  Moreover, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123 II).
The appellant also asserts that the release strip in Smelko has no PO/PO heat bondable lower interface and no PO/PO melting to form integral PO layers and that the preferred and all examples of Smelko recite EVA a known hot melt adhesive as upper layer #360 (¶ spanning pp. 9-10 of the Appeal Brief).  As set forth above, however, Smelko discloses that release strip #370 can be polypropylene which is an olefin ([0024] of Smelko) and which would necessarily be heat-bondable.  EVA is a copolymer of ethylene (an olefin) and vinyl acetate and is therefore also a polyolefin.  The appellant’s acknowledgement that EVA, which is disclosed by Smelko as the preferred material for upper layer #360, is a known hot-melt adhesive is consistent with the interpretation that layer #360 is bonded using heat and pressure to adjacent layers #330 and #370.  Moreover, the thermal bonding characteristics of EVA would promote bonding with release layer #370 and layer #330 using heat and pressure without a separate adhesive layer.
The appellant also asserts that the rejection lacks proper legal basis and is based on unsupported allegations as to what a skilled person could have done (pg. 10, 1st full ¶ of the Appeal Brief).  As set forth above, either of Gardiner or McGuire, Jr. provide motivation to apply sufficient thermal energy in the thermal bonding process of Smelko to at least partially melt the facing layers in order to cause both materials to flow and promote mass transfer of the materials into one another (2:35-43 of Gardiner; [0087] of McGuire, Jr.).  The appellant also asserts that McGuire and Gardiner have no bearing on the claimed subject matter but are directed to polymeric coatings for a bicycle or a juice container (pg. 10, 1st full ¶ of the Appeal Brief).  Both references, however, are directed to promoting thermal bonding between polymer layers and are therefore reasonably pertinent to the problem of thermally bonding the UMC to the LMC and facing insert layers in the method of Smelko.
The appellant also refers to the declaration of Philip D. Bourgeois date July 26, 2021 (pg. 10, 1st full ¶ of the Appeal Brief).  The assertions appearing the declaration are addressed below.
The declarant asserts that Smelko teaches the skilled person not to melt adjacent layers as claimed (pg. 3, 3rd full ¶ of Declaration).  In particular, the declarant asserts that Smelko speaks only to distinct layers (pg. 3, 3rd full ¶ of Declaration).  Smelko, however, discloses that layer #360 is preferably made from EVA because of its thermal bonding characteristics such that it readily bonds to layer #330 ([0022] of Smelko).  Smelko also discloses joining the top sheet, bottom sheet and release strips using a hot roll ([0027] of Smelko).  Smelko therefore suggests thermally bonding layer #360 to layers #330 and #370.  As set forth above with respect to the rejection of claim 1, Gardiner and McGuire, Jr. provide motivation to at least partially melt the facing layers in order to cause both materials to flow and promote mass transfer of the materials into one another (2:35-43 of Gardiner; [0087] of McGuire, Jr.).
The declarant also asserts that Smelko has no second area with a multi-layer insert comprising an upper heat bondable polyolefin insert layer and a lower heat resistant separable layer as recited in claim 14; at best Smelko has a lower heat resistant separable layer; and the reason for this difference is clear in Smelko, as Smelko is not designed to melt adjacent layers to form a new integral layer in any area of the liner (¶ spanning pp. 3-4 of the Declaration).  Smelko, however, discloses a release or tabbing strip #370 made of a material such as polypropylene having a release material #371 on an underside thereof ([0024] of Smelko).  Smelko also discloses thermally bonding the release strip #370 to the top sheet ([0027] of Smelko).  Smelko therefore discloses a multi-layer insert having an upper heat bondable polyolefin insert layer and a lower heat resistant separable layer.
The declarant also asserts that Smelko teaches away from providing a multi-layer insert with a layer that melts with an adjacent layer of the UMC; specifically Smelko’s release layer 370 is described as including “written material, pictures, other information thereon” (see paragraph 24), for which purpose melting would be counter to the stated purpose, as it would obliterate the written material, pictures, other information thereon.  Smelko, however, discloses that the written material is optional.  In addition, Smelko also discloses that the release material is white PET ([0024] of Smelko).  One of skill in the art would have understood that the release material is opaque and that the written material would therefore need to be on the surface opposite the partially melted surface to be visible.  One of skill in the art would also have understood that partial melting of the interface region of the opposing surface of the release layer would not affect the surface bearing the written material since heat is being applied from the top surface of the sealing member adjacent the bonding surface during the thermal bonding process and no melting is therefore required at the print surface top obtain the thermal bond.  The declarant asserts that this assertion is made without any citation to the record (pg. 7, 3rd full ¶ of the Declaration).  However, the surface opposite the printing surface and not the printing surface itself would be partially melted in the modified method (FIG. 3, [0024] of Smelko).  The declarant also asserts that melting would obliterate the written material on the release layer (pg. 7, 3rd full ¶ of the Declaration) but does not provide any evidence to support this assertion, particularly since melting would not need to occur on the printed surface of the release strip.  
The declarant also asserts that the disclosure in [0028] of Smelko that the adhesive between layers is not shown refutes that premise that Smelko discloses melt bonding and is consistent with the assertion that Smelko clearly shows distinct layers (pg. 5, 4th full ¶ of the Declaration).  Smelko, however, also discloses in [0028] that top sheet, bottom sheet and tabbing strips are not shown in FIG. 5 in a “fully laminated joined structure” ([0028] of Smelko).  In addition, Smelko discloses that bottom sheet #301 is formed by adhering polymer layer #320 to support layer #310 with an adhesive ([0025] of Smelko).  Accordingly, the reference to “adhesive” in [0028] of Smelko is not necessarily directed to the bond between the top and bottom sheets and between the top sheet and tabbing strip.  In fact, these layers are disclosed as being adhered using thermal bonding with no adhesive being disclosed ([0033] of Smelko, Example 1, adhesive used between layers of bottom sheet but not between top and bottom sheet and tabbing strips).
The declarant also asserts that the teaching in Smelko requiring a heat distributing layer #330 that redirects heat from induction heating of the metal foil toward the bottom heat seal layer is an express teaching not to melt any two adjacent layers to form a new integral melted layer (pg. 5, 5th full ¶ of the Declaration).  As set forth above, however, Smelko specifically discloses applying heat via a hot roll #620 to the upper layers of the laminate to thermally bond the upper sheet and the lower sheet and tabbing strip together ([0027] of Smelko).  The thermal bonding process in Smelko is separate from the induction sealing of the seal member to the mouth of the container.   Thermal bonding is used in Smelko to form the seal member via direct application of heat to the upper layers of the member.  The fact that Smelko discloses that heat should be directed toward the bottom sealing layer during induction heating where heating is being used to seal the liner to the rim of the container which sealing occurs below the heat distributing layer #330 does not therefore teach away from melting the adjacent layers together during the thermal bonding process of attaching the top sheet to the bottom sheet and tabbing strip which occurs above heat distributing layer #330.
The declarant also asserts that none of Gardiner’s teachings can be extrapolated to what would happen in the particular layer structures and materials of the claimed liner and that the skilled person learns nothing by the asserted combination with McGuire (pg. 6, 1st-2nd full ¶¶ of Declaration).  Smelko, however, discloses thermally bonding layer #330 and layer #370 to layer #360 by applying heat and pressure ([0027] of Smelko, heat from hot roll #620 joins top sheet release strip and bottom sheet).  Gardiner discloses thermally bonding polymer layers wherein thermal bonding comprises heating the layers in interfacial contact where sufficient heat is applied to cause both materials to flow and promote mass transfer of the materials into one another (2:35-43 of Gardiner).  McGuire, Jr. similarly discloses thermal bonding of thermoplastic materials by application of a sufficient amount of heat to at least partially melt both surfaces in order to enhance bonding between surfaces ([0087] of McGuire, Jr.).  One of skill in the art would have been motivated to at least partially melt the facing layers in order to cause both materials to flow and promote mass transfer of the materials into one another as disclosed by Gardiner and/or to promote bonding as taught by McGuire, Jr. (2:35-43 of Gardiner; [0087] of McGuire, Jr.).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER RAIMUND/
Patent Examiner, Art Unit 1746



Conferees:
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746   

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.